Name: Commission Regulation (EEC) No 1161/92 of 5 May 1992 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 122/ 10 Official Journal of the European Communities 7. 5. 92 COMMISSION REGULATION (EEC) No 1161/92 of 5 May 1992 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 8 May 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 1992. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. 0 OJ No L 321 , 21 . 11 . 1990, p. 6. Official Journal of the European Communities No L 122/117. 5. 92 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 } 0701 90 59j New potatoes 42,56 1798 338,14 87,40 294,77 10241 32,73 65685 98,28 29,81 1.20 0702 00 101 0702 00 90f Tomatoes 72,13 3047 573,08 148,13 499,57 17358 55,48 111323 166,57 50,52 1.30 0703 10 19 Onions (other than seed) 33,23 1403 263,99 68,23 230,13 7996 25,55 51282 76,73 23,27 1.40 0703 20 00 Garlic 239,22 10105 1 900,41 491,22 1 656,67 57561 183,98 369161 552,38 167,55 1.50 ex 0703 90 00 Leeks 30,35 1276 240,49 61,99 21130 7174 23,24 46691 69,78 21,59 1.60 ex 0704 10 101 ex 0704 10 901 Cauliflowers 31,88 1340 252,88 65,14 221,09 7537 24,43 48965 73,34 22,77 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab ­ bages 23,05 975 182,88 47,36 160,54 5181 17,70 35248 53,35 16,11 1.90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) 138,73 5860 1 102,12 284,88 960,76 33382 106,69 214091 320,34 97,17 1.100 ex 0704 90 90 Chinese cabbage 69,27 2926 550,31 142,24 479,73 16668 53,27 106900 159,95 48,52 1.110 070511 10} 0705 11 90J Cabbage lettuce (head lettuce) 66,92 2826 531,63 137,41 463,44 16102 51,46 103271 154,52 46,87 1.120 ex 0705 29 00 Endives 22,96 965 182,14 46,92 159,25 5429 17,59 35268 52,83 16,40 1.130 ex 0706 10 00 Carrots 26,57 1122 211,14 54,57 184,06 6395 20,44 41016 61,37 18,61 1.140 ex 0706 90 90 Radishes 76,03 3212 604,06 156,14 526,58 18296 58,48 117341 175,57 53,25 1.150 0707 00 11 } 0707 00 19j Cucumbers 41,02 1732 325,89 ¢ 84,23 284,09 9871 31,55 63306 94,72 28,73 1.160 0708 10 10} 0708 10 90J Peas (Pisum sativum) 265,09 11 198 2105,94 544,35 1 835,83 63786 203,88 409086 612,12 185,68 1.170 Beans : I l 1.170.1 0708 20 10} 0708 20 90| Beans (Vigna spp., Phaseolus spp.) 280,88 11865 2231,37 576,77 1945,18 67585 216,02 433451 648,57 196,73 1.170.2 0708 20 10} 0708 20 901 Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) 191,92 8107 1 524,69 394,1 1 1329,13 46181 147,60 296176 443,17 134,43 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 137,05 5789 1088,81 281,44 949,16 32978 105,41 211505 316,47 96,00 1.200 Asparagus : \ Il 1.200.1 ex 0709 20 00  green 260,78 11015 2071,69 535,50 1 805,97 62749 200,56 402432 602,16 182,65 1,200.2 ex 0709 20 00  other 149,01 6294 1 183,77 305,98 1031,94 35855 114,60 229 951 344,07 104,37 1.210 0709 30 00 Aubergines (egg-plants) 78,99 3331 626,96 161,94 547,68 18919 60,69 121 770 182,29 55,58 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­ lens var. dutce) 63,68 2690 505,93 130,77 441,04 15324 48,98 98278 147,05 44,60 1.230 0709 51 30 Chantarelles 713,23 30060 5626,73 1 460,68 4977,83 162425 546,18 1092598 1645,94 501,92 1.240 0709 60 10 Sweet peppers 130,44 5510 1 036,26 267,85 90335 31387 100,32 201 297 301,20 91,36 1.250 0709 90 50 Fennel 40,06 1692 318,24 82,26 277,42 9639 30,81 61 820 92,50 28,05 1.260 0709 90 70 Courgettes 38,41 1614 304,72 7838 267,79 8982 29,39 59164 88,32 27,15 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 98,95 4174 781,50 202,59 690,51 22594 75,77 151 536 228,30 69,55 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 131,65 5522 1041,42 268,14 915,24 30904 100,74 202 551 301,99 94,47 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 54,40 2298 432,23 111,72 376,80 13092 41,84 83963 125,63 38,11 2.30 ex 0804 30 00 Pineapples, fresh 54,15 2287 430,19 111,19 375,02 13030 41,64 83567 125,04 37,93 2.40 ex 0804 40 10 } ex 0804 40 901 Avocados, fresh 127,49 5385 1 012,80 261,79 882,90 30676 98,05 196740 294,38 89,29 No L 122/12 Official Journal of the European Communities 7. 5. 92 Code CN code 1 Description Amount of unit values per 100 kg net J ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 162,20 6851 1 288,59 333,08 1 123,31 39030 124,75 250313 374,54 113,61 2.60 Sweet oranges, fresh : \ 2.60.1 080510 11 0805 10 21 0805 10 31 0805 1041  Sanguines and semi-san ­ guines 28,77 1215 228,58 59,08 199,26 6923 22,12 44402 66,44 20,15 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 38,07 1608 302,50 78,19 263,70 9162 29,28 58761 87,92 26,67 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Others 23,74 998 188,15 48,54 164,94 5596 18,17 36391 54,61 16,93 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 116,38 4887 922,03 237,48 804,54 27703 89,36 179353 267,38 83,52 2.70.2 ex 0805 20 30  Monreales and Satsumas 65,32 2759 518,91 134,13 452,36 15717 50,23 100800 150,83 45,75 2.70.3 ex 0805 20 50  Mandarins and wilkings 83,87 3543 66633 172,23 580,86 20182 64,50 129436 193,67 58,75 2.70.4 ex 0805 20 70 ex 0805 20 90 l  Tangerines and others 67,08 2833 532^6 137,76 464,60 16142 51,59 103529 154,91 46,99 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 33,73 1425 268,00  ¬9,27 233,62 8117 25,94 52060 77,89 23,62 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 133,12 5623 1 057,55 273,36 921,91 32032 102,38 205432 307,39 93,24 2.90 Grapefruit, fresh : \ l 2.90.1 ex 0805 40 00  white 32,93 1391 261,66 67,63 228,10 7925 25,33 50828 76,05 23,07 2.90.2 ex 0805 40 00  pink 64,21 2712 510,17 131,87 444,73 15452 49,39 99102 148,28 44,98 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 119,19 5034 946,88 244,75 825,44 28680 91,67 183935 275,22 83,48 2.110 0807 10 10 Water-melons 25,62 1076 203,27 52,29 178,63 5992 19,61 39467 58,92 18,11 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 96,55 4078 767,02 198,26 668,64 23232 74,25 148996 222,94 67,62 2.120.2 ex 0807 10 90  other 198,34 8378 1 575,70 407,29 1 373,60 47726 152,54 306085 458,00 138,92 2.130 0808 10 91 0808 10 93 0808 10 99 Apples 78,13 3300 620,68 160,43 541,07 18799 60,08 120569 180,40 54,72 2.140 Pears 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Pears  Nashi (Pyrus pyrifo ­ lia) 108,30 4574 860,38 222,39 750,02 26060 83,29 167131 250,08 75,85 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Other 84,51 3570 671,39 173,54 585,27 20335 64,99 130419 195,14 59,19 2.150 0809 10 00 Apricots 61,28 2577 485,48 125,15 426,56 14483 46,92 94255 140,88 43,60 2.160 0809 20 10 0809 20 90 1 Cherries 150,60 6316 1 1^1 ,32 306,73 1 046,98 35352 115,24 231 706 345,46 108,06 2.170 ex 0809 30 00 Peaches 109,44 4596 867,09 223,33 756,61 26052 84,04 168666 251,45 78,54 7. 5. 92 Official Journal of the European Communities No L 122/13 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 91,82 3872 728,82 188,25 636,65 21992 70,55 141 553 211,91 64,62 2.190 0809 40 111 0809 40 19] Plums 142,88 6035 1 135,10 293,40 989,51 34381 109,89 220496 329,93 100,08 2.200 0810 10 101 0810 10 90] Strawberries 136,11 5749 1081,33 279,50 942,64 32752 104,68 210052 314,30 95,34 2.205 0810 20 10 Raspberries 1681,3 71021 13356,6 3452,48 1 1 643,45 404557 1 293,0 2594560 3882^8 1 177,64 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 136,31 5755 1 079,64 279,74 950,71 30917 104,59 209 154 315,16 95,45 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.^ 126,37 5338 1 003,93 259,50 875,16 30407 97,19 195016 291,80 88,51 2.230 ex 0810 90 80 Pomegranates 64,68 2721 513,07 132,36 450,09 15261 49,56 99270 148,90 45,90 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 327,46 13832 2601,39 672,42 2267,73 78793 251,84 505327 756,12 22936 2.250 ex 0810 90 30 Lychees 166,22 6980 1 316,93 339,20 1 149,12 39568 127,64 256168 381,90 119,29